Appeal from an order of the Supreme Court, Onondaga County (Anthony J. Paris, J.), entered May 5, 2003. The order denied plaintiffs motion for summary judgment in an action for breach of contract.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously reversed on the law without costs, the motion is granted and judgment is ordered in accordance with the following Memorandum: Plaintiff commenced this action to recover the balance allegedly due under an equipment finance lease (see UCC 2-A-103 [1] [g]) executed by defendant Betco, Inc. and guaranteed by defendant Boyce M. Bowden, covering an ATM terminal supplied by Credit Card Center. Supreme Court erred in denying plaintiff’s motion for summary judgment. “Plaintiff met its initial burden of establishing its entitlement to judgment as a matter of law by submitting the lease agreement and proof of nonpayment,” and defendants failed to raise a triable issue of fact (Preferred Capital v PBK, *1162Inc., 309 AD2d 1168, 1168 [2003]; see Unistar Leasing Div. of United Computer Capital Corp. v Lipkin, 12 AD3d 1166 [2004]; Advanta Leasing Servs. v Laurel Way Spur Petroleum Corp., 11 AD3d 571 [2004]).
Thus, we reverse the order, grant plaintiffs motion and order that judgment be entered in favor of plaintiff in the amount of $17,133.06, together with interest at the rate of 9% (see CPLR 5004) commencing February 28, 2001, the date of the default, and attorney’s fees in the amount of $3,176.08. Present—Pigott, Jr., PJ., Green, Kehoe, Gorski and Hayes, JJ.